Citation Nr: 1341028	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-02 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida.


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility in April 2010.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 denial letter by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in June 2013 he but he failed to appear.  The Veteran has not provided good cause for the failure to appear for the hearing or requested that the hearing be rescheduled.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that in April 2010, the Veteran presented to the emergency room at Raulerson Hospital with a chief complaint back pain.

The Veteran is now seeking payment or reimbursement of unauthorized medical expenses associated with his care at Brandon Regional Hospital, pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).

However, the record is incomplete.  The Veteran's claim was denied in November 2010 on the basis that his October 2010 claim was untimely.  However, the Veteran's original date-stamped claim form from Raulerson Hospital for services rendered in April 2010, his DD Form 214, the November 2010 denial letter, and January 2011 Notice of Disagreement (NOD) have not been associated with the claims file.  Accordingly, these documents should be obtained.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the S
Obtain and associate with the claims file the October 2010 date-stamped claim form, November 2010 denial letter, January 2011 NOD, and any additional documents that have not been associated with the record.  All efforts made to obtain these items should be documented.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


